UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7046



SHAKA ZULU ACOOLLA, a/k/a Thomas Jackson,

                                            Plaintiff - Appellant,

          versus


RON ANGELONE, in his individual and official
capacities; GENE JOHNSON, in his individual
and official capacities; D. J. ARMSTRONG, in
his individual and official capacities; LEWIS
B. CEI, in his individual and official
capacities; D. MILLS, in his individual and
official capacities; VIRGINIA STATE BOARD OF
CORRECTIONS, sued in their individual and
official capacities; L. W. HUFFMAN, sued in
his individual and official capacities; D. A.
BRAXTON, sued in his individual capacity; B.
J. WHEELER, sued in his individual capacity;
SGT.   PIEROTTI,   sued   in   his   individual
capacity; G. K. WASHINGTON, sued in his
individual and official capacities; SEAY, sued
in his individual and official capacities; M.
E. HANKINS, sued in his individual and
official capacities; R. T. FRANCIS, sued in
his individual and official capacities; R. L.
ADDAMS, sued in his individual and official
capacities; B. BOOKER, sued in his individual
and official capacities; C. WINGFIELD, sued in
his individual and official capacities; L. T.
EDMONDS, sued in his individual and official
capacities;   D.  H.    LEWIS,   sued   in  his
individual and official capacities; CATRON,
sued   in   his   individual     and   official
capacities;   K.   HARRISON,    sued   in   his
individual and official capacities; TERRY,
sued   in   his   individual     and   official
capacities; T. E. BRIGGS, sued in his
individual and official capacities; L. M.
SAUNDERS, sued in his individual and official
capacities; L. R. DAY, sued in his individual
and official capacities; T. T. REDMAN, sued in
his individual and official capacities; D.
PULTZ, sued in his individual and official
capacities; T. LAWHORN, sued in his individual
and official capacities; DEOLY, sued in his
individual and official capacities; G. S.
DEFIBAUGH, sued in his individual and official
capacities; T. C. ROVELLI, sued in his
individual and official capacities; MADDOX,
sued    in   his  individual    and    official
capacities;    R. D.   BANKS,   sued    in  his
individual and official capacities; R. D.
BOYERS, sued in his individual and official
capacities; M. PETERS, sued in his individual
and official capacities; P. MASSIE, sued in
his   individual  and   official    capacities;
HARLOW, sued in his individual and official
capacities; V. S. GRAY, a/k/a S. Gray, sued in
his individual and official capacities; T. A.
MARTIN, sued in his individual and official
capacities; NEWCOMBS, sued in his individual
and official capacities; CASH, sued in his
individual and official capacities; ENURIAN,
sued    in   his  individual    and    official
capacities; MAUZY, sued in his individual and
official capacities; R. F. WILSON, sued in his
individual and official capacities; R. A.
YOUNG, sued in his individual and official
capacities; L. W. JARVIS, sued in his
individual and official capacities; P. E.
MADDOX, sued in his individual and official
capacities;    V. J.   BANDY,   sued    in  his
individual and official capacities; K. A.
POLINSKY, sued in his individual and official
capacities; C. A. HOLLAR, sued in his
individual and official capacities; R. S.
JACKSON, sued in his individual and official
capacities; PIRES, sued in his individual and
official capacities; L. DAVENPORT,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-1008-7-JCT)

                               - 2 -
Submitted:   October 25, 2004           Decided:   December 7, 2004


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaka Zulu Acoolla, Appellant Pro Se.       Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 3 -
PER CURIAM:

          Shaka Zulu Acoolla seeks to appeal the district court’s

order continuing the stay of his appeal.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order Acoolla seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly,   we   dismiss   the    appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              DISMISSED




                               - 4 -